DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al (US PG Pub No. 2017/0006314), in view of Hamada et al (US PG Pub No. 2014/0143802).
Regarding claim 1, Danovitz et al teaches a method of managing user uploaded content (Abstract), comprising: 
receiving uploaded content from a first user device [118-1] (Figure 1; Para. 0128); 
storing the received content in storage associated with a network-based digital video recorder (nDVR) [102] (Figure 5; Para. 0128); 
receiving a request for playback of the stored content from a set top box or a second user device (Para. 0216); 
delivering the stored content to the set top box or the second user device in response to receiving the request for playback (Figure 9; Para. 218); and delivering the stored content to the set top box or the second user device (Para. 0218). The reference is unclear with respect to an emergency notification. 
In similar field of endeavor, Hamada et al teaches an emergency notification with stored content (Abstract, Para. 0132-133). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of allowing user to take precaution by alerting on display device in case of an emergency. 
Claim 2 is rejected wherein transcoding the stored content to correspond with decoding capabilities of the set top box or the second user device (Danovitz: Para. 0065, 0169).  
Claim 3 is rejected wherein modifying a digital rights management (DRM) scheme of the stored content to correspond with access capabilities of the set top box or the second user device (Danovitz: Para. 0044, 0169, 0218).  
Claim 4 is rejected wherein delivering one or more advertisement content with the stored content to the set top box or the second user device (Danovitz: Para. 0044, 0223).  
Claim 5 is rejected wherein conditioning the stored content (Danovitz: Para. 0065, 0169).  
Claim 6 is rejected wherein conditioning the stored content includes adding captions to the stored content (Danovitz: Para. 0223).  
Claim 7 is rejected wherein conditioning the stored content includes adding metadata to the stored content (Danovitz: Para. 0223).  
Claim 8 is rejected wherein conditioning the stored content includes transcoding the stored content to correspond with decoding capabilities of the set top box or the second user device (Danovitz: Para. 0065, 0169).  
Regarding claim 15, Danovitz and Hamada, the combination teaches delivering an emergency notification includes delivering the emergency notification with the stored content to the set top box or the second user device, as discussed above. The reference is unclear with respect to based on geolocation of the set top box or the second user device. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing geolocation of the set top box or the second user device before the effectively filing date of the claimed invention for the common knowledge purpose of allowing only impacted user(s) to take precaution by alerting on display device in case of an emergency.
Regarding claim 16, Danovitz and Hamada, the combination teaches delivering an emergency notification includes delivering the emergency notification embedded with the stored content to the set top box or the second user device (Danovitz: Figure 9; Para. 218 and Hamada: Figures 7-8; Para. 0132-133).  
Regarding claim 17, Danovitz and Hamada, the combination teaches delivering an emergency notification includes delivering an Emergency Alert System (EAS) message with the stored content to the set top box or the second user device. The reference is unclear with respect to based on geolocation of the set top box or the second user device. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing geolocation of the set top box or the second user device before the effectively filing date of the claimed invention for the common knowledge purpose of allowing only impacted user(s) to take precaution by alerting on display device in case of an emergency.
Regarding claim 18, Danovitz et al teaches receiving a request for playback of the stored content includes receiving the request for playback via a user interface associated with the nDVR (Para. 0075, 0220).  
Regarding claim 19, Danovitz et al teaches the second user device is different from the first user device (Para. 0065).

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al, in view of Hamada et al, further in view of Sull et al (US PG Pub No. 2007/0033292).
Regarding claim 9, Danovitz and Hamada, the combination teaches providing a user interface to at least one of the first user device, the set top box, or the second user device; receiving input from the user interface (Para. 0140). The combination is unclear with respect to conditioning the stored content based on the received input.  
In similar field of endeavor, Sull et al teaches conditioning the stored content based on the received input (Figures 10, 13-14; Para.0202, 0206). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of adding information to content to facilitate faster retrieval. 
Regarding claim 10, Danovitz, Hamada and Sull, the combination teaches receiving input from the user interface includes receiving one or more captions from the user interface, and wherein conditioning the stored content based on the received input includes adding the received one or more captions to the stored content (Sull: Figures 10, 13-14; Para.0202, 0206).  
Regarding claim 11, Danovitz, Hamada and Sull, the combination teaches receiving input from the user interface includes receiving metadata from the user interface, and wherein conditioning the stored content based on the received input includes adding the received metadata to the stored content (Sull: Figures 10, 13-14; Para.0202, 0206).  
Regarding claim 12, Danovitz, Hamada and Sull, the combination teaches receiving input from the user interface includes receiving one or more editing commands from the user interface, and wherein conditioning the stored content based on the received input includes editing the stored content based on the received one or more editing commands (Sull: Figures 10, 13-14; Para.0202, 0206).  
Claim 13 is rejected wherein creating a copy of the stored content, and wherein the conditioning is performed on the copy of the stored content (Danovitz: Para. 0169, 0206-207).  
Claim 14 is rejected wherein the conditioned copy of the stored content is delivered to the set top box or the second user device in response to receiving the request for playback (Danovitz: Para. 0216).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423